DETAILED ACTION
1. Applicant's responses, filed 13 November 2019, 13 December 2019 and 4 January 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 December 2019 has been entered.
 
Election/Restrictions
4. Applicant’s election of Species B, a neural network comprising nodes organized in layers including at least an input and an output layer, in the reply filed on 4 January 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 27-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 January 2021.
Claim Status
5. Claims 4-5, 9-10, 14, 17-21 and 23 are cancelled.
Claims 24-37 are newly added.
Claims 1-3, 6-8, 11-13, 15-16, 22 and 24-37 are currently pending.
Claims 27-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 January 2021.
Claims 1-3, 6-8, 11-13, 15-16, 22, 24-26 and 33-37 are under examination herein. 
Claims 1-3, 6-8, 11-13, 15-16, 22, 24-26 and 33-37 are rejected.
Claims 1 and 36 are objected to.

Claim Objections
6. The objections to claims 7 and 15 are withdrawn in view of the claims filed 4 January 2021.

7. Claims 1 and 36 are objected to because of the following informalities: 
Claim 1: line 7 contains duplicates of the word “that”. One of the duplicates of “that” should be deleted.
Claim 36: delete “that” in line 1 to correct the grammatical structure of the sentence.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

8. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: autonomous machine learning system in claims 1, 17, 21 and 33 that performs the functions of receiving input of training data, identifying associations between events in the data that are separated by a period of time and for which the associations correlate with future health status, receiving input of individual data and predicting a future health state of the individual based on at least one of the associations being detected in the individual patient data.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, the structure of the autonomous machine learning system is not clear in the instant specification. While the instant specification defines that the machine learning system is implemented on a computer that executes an algorithm on pg. 12, para. 3 to pg. 15, para. 2, the instant specification states that any suitable machine learning algorithm can be utilized with the exemplary embodiment being random forest machine learning on pg. 18, para. 2 to pg. 22, para. 2. However, MPEP § 2181.II.A sets forth that mere states that known techniques may be used does not disclose structure and MPEP 2181.II.B sets 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9. Claims 1-3, 6-8, 11-13, 15-16, 22, 24-26 and 33-37 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Any newly recited portions herein are necessitated by claim amendment.
Claims 1, 17, 21 and 33, and those claims dependent therefrom, recite the limitation “autonomous machine learning system” that has been interpreted to invoke 35 U.S.C. 112(f). However, the structure of the “autonomous machine learning system” is not described in the instant specification because it is not clear what computer-implemented algorithm carries out of the claimed functions of the autonomous machine learning system. While the specification 

Response to Arguments
10. Applicant's arguments filed 13 November 2019 have been fully considered but they are not persuasive. Applicant asserts pgs. 19-21 of the application give a detailed description of the structure of a neural network and a random forest autonomous machine learning system that provides written description support for the autonomous machine learning system (pg. 6, para. 5 to pg. 7, para. 2 of Applicant’s Remarks). This argument is not persuasive. 
MPEP 2181.II.A sets forth:
The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. "[A] bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation. Biomedino, LLC v. Waters Technology Corp., 490 F.3d 946, 952, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007) (Disclosure that an invention "may be Budde v. Harley-Davidson, Inc., 250 F.3d 1369, 1376, 58 USPQ2d 1801, 1806 (Fed. Cir. 2001); Cardiac Pacemakers, Inc. v. St. Jude Med., Inc., 296 F.3d 1106, 1115-18, 63 USPQ2d 1725, 1731-34 (Fed. Cir. 2002) (Court interpreted the language of the "third monitoring means for monitoring the ECG signal…for activating …" to require the same means to perform both functions and the only entity referenced in the specification that could possibly perform both functions is the physician. The court held that excluding the physician, no structure accomplishes the claimed dual functions. Because no structure disclosed in the embodiments of the invention actually performs the claimed dual functions, the specification lacks corresponding structure as required by 35 U.S.C., sixth paragraph, and fails to comply with 35 U.S.C. 112, second paragraph.).
MPEP 2181.II.B sets forth:
“[W]hen rendering patentability determinations the Office may not disregard the structure disclosed in the specification corresponding to the means-plus-function language. "[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’" In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)); see also In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc). In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.”
The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. For example, in Williamson, the Federal Circuit found that the term "distributed learning control module" is a means-plus- function limitation that performs three specialized functions (i.e., "receiving,", "relaying," and "coordinating"), which "must be implemented in a special purpose computer." Williamson, 792 F.3d at 1351-52. The Federal Circuit explained that "[w]here there are multiple claimed functions, as we have here, the [specification] must disclose adequate corresponding structure to perform a l of the claimed 
As discussed in the Claim Interpretation section above, the autonomous machine learning system is a computer-implemented means-plus-function limitation. Therefore, in accordance with the MPEP sections above, the specific structure in the form of the specific algorithm utilized to carry out the recited function must be set forth in the instant specification and a bare statement that known methods can be applied does not equate to a disclosure of the structure necessary to perform the claimed computer-implemented means-plus-function limitation. Furthermore, a failure to disclose the algorithm for performing each of the specified functions is not an adequate disclosure of the structure of a computer-implemented means-plus-function limitation. While the instant specification provides a description in general of various machine learning structures and processes, the specification fails to disclose the specific algorithm for performing the functions of identifying associations between the events in the data that are separated by a period of time and for which the associations correlate with future health status and predicting the future health state of the individual based on at least one of the associations being detected in the individual patient data. MPEP 2181.IV also sets forth that a means-plus-function limitation that does not disclose structure, material or acts that perofrm the entire claimed function also lack written description. 

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



11. Claims 1-3, 6-8, 11-13, 15-16, 22, 24-26 and 33-37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any newly recited portions herein are necessitated by claim amendment.
Claim limitation “automated machine learning system” in claims 1, 17, 21 and 33, and those claims dependent therefrom, invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure of the “autonomous machine learning system” is not described in the instant specification because it is not clear what computer-implemented algorithm carries out of the claimed functions of the autonomous machine learning system. While the specification general describes the structure of various machine learning systems, the specification does not describe the means for these various machine learning algorithms to accomplish the functions of identifying associations between the events in the data that are separated by a period of time and for which the associations correlate with future health status and predicting the future health state of the individual based on at least one of the associations being detected in the individual patient data. MPEP 2181.II.B sets forth that computer-implemented means-plus-function limitations must mere reference to a computer with appropriate programming without providing an explanation of the appropriate programming about the means to accomplish all of the recited functions is not sufficiently described. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 2, and those claims dependent therefrom, recite the limitation “each entry in the training data is specific to one patient from the population” in lines 1-2. There is a lack of antecedent basis from the term “the population” in the claims as there is no previous recitation of a population in claim 2 nor in claim 1, from which claim 2 depends. 
Claim 35 recites “wherein the neural network uses unsupervised learning to learn features from the training data and represent those features within the nodes as feature vectors”. It is unclear if this step is intended to further limit the step of identifying associations in claim 1, from which claim 35 depends, or if this is a newly recite step that is unrelated to the .

Response to Arguments
Applicant's arguments filed 13 November 2019 have been fully considered but are persuasive only in part. 
12. Applicant’s argument that the amendment for the wording that left the claim unclear regarding whether the machine learning system is able to perform or it does perform is persuasive. 

13. Applicant asserts that claim 1 recites that the autonomous machine learning system is implemented in a tangible computer system and performs the steps and thus is not indefinite (pg. 7, para. 5-6 of Applicant’s Remarks). This argument is not persuasive. 
MPEP 2181.II.B sets forth:
“[W]hen rendering patentability determinations the Office may not disregard the structure disclosed in the specification corresponding to the means-plus-function language. "[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’" In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)); see also In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc). In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.”
The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. For 
As discussed in the Claim Interpretation section above, the autonomous machine learning system is a computer-implemented means-plus-function limitation. Therefore, in accordance with the MPEP sections above, the specific structure in the form of the specific algorithm utilized to carry out the recited function must be set forth in the instant specification and a bare statement that known methods can be applied does not equate to a disclosure of the structure necessary to perform the claimed computer-implemented means-plus-function limitation. Furthermore, a failure to disclose the algorithm for performing each of the specified functions is not an adequate disclosure of the structure of a computer-implemented means-plus-function limitation. While the instant specification provides a description in general of various machine learning structures and processes, the specification fails to disclose the specific algorithm for performing the functions of identifying associations between the events in the data that are separated by a period of time and for which the associations correlate with future health status and predicting the future health state of the individual based on at least one of the associations being detected in the individual patient data. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14. Claims 1-3, 6-8, 11-13, 15-16, 22, 24-26 and 36-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and law of nature without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to one or more categories of judicial exceptions: 
Claim 1 recites identifying, by an autonomous machine learning system, associations between events that are separated by a period of time and for which the associations correlate with a future health status and predicting a future health state of the individual based on at least one of the associations being detected in the individual patient by the autonomous machine learning system. 
Claim 3 recites that identifying the associations includes observing, in a plurality of patients, co-occurrences of event categories significantly different from an expected number of co-occurrences. 
Claim 11 recites further limitations on the identified associations include patterns of association between claims data and at least one other data source. 
Claims 12-13 recite further limitations on the type of other data source in the identified associations as genomic data or RNA expression data. 
Claim 15 recites that the predicted future health stat is a predicted onset of disease. 
Claim 16 further limits the predicted health state to multiple sclerosis. 
Claim 22 further limits the health status to disease diagnosis. 
Claim 24 recites adding one or more identified associations into the training data as events and continuing to identify associations in the training data that include the initially identified associations.
Claims 36-37 recite limitations on the amount of time separating the events in the data, the type of data and the amount of time in the future that the future health status occurs.
These recitations are similar to the concepts of collecting information, analyzing it and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)) and organizing and manipulating information through mathematical correlations in Digitech Image Techs., LLC v Electronics for Imaging, Inc. (758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)) that the courts have identified as concepts that can be practically performed in the human mind since the claims merely generically require identifying an associations or patterns in the data and the instant specification at pg. 18, para. 2 indicates that any type of machine learning algorithm can be utilized. There are no additional limitations to indicate that, under the broadest reasonable interpretation of the claims, the identification of associations or patterns cannot be practically performed in the human mind. While claim 1 recites limitations for performing the mental evaluations and judgments with an autonomous machine learning system, the instant specification recites that the autonomous machine learning system equates to a generic computer. Beyond the recitation of performing the mental evaluations and judgments using a generic computer, nothing in the claims precludes the steps from being practically carried out in Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception in some other meaningful way. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea in a generic computing environment or insignificant extra-solution activity. Specifically, the claims recite the following additional elements:
Claim 1 recites inputting training data and individual patient data into the autonomous machine learning system that performs the abstract steps and that the autonomous machine learning system is stored in a tangible, non-transitory memory subsystem of a computer system. 
Claims 2, 8, 11-13, 15, 25-26 and 36-37 recite further limitations on the type of data included in the input data. 
Claim 6 recites receiving a sample from the individual, performing an assay on the sample to produce clinical results, and including the clinical results in the patient data from the individual.
Claim 7 recites wherein the sample comprises nucleic acid from the individual and the assay includes sequencing the nucleic acid, wherein the clinical results include sequences or expression level, and further wherein inputting the individual patient data includes obtaining clinical diagnostic codes from the individual.
There are no limitations that indicate that the automated machine learning system for carrying out the abstract steps requires anything other than implementing these steps with generic computer components. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The limitations for inputting data or performing assays to gather information in the instant claims amount to steps that gather data utilized in the recited judicial exception. The courts have found that limitations for performing clinical tests on individual to obtain input for an equation or mere data input are insignificant extra-solution activity in In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989); Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). Merely using a computer as a tool to perform an abstract idea or adding insignificant extrasolution activity does not integrate a recited judicial exception into a practical application (see MPEP 2106.04(d).I). As such, claims 1-3, 6-8, 11-13, 15-16, 22, 24-26 and 36-37 are directed to an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite insignificant extra-solution activity, mere instructions to execute the abstract idea on a generic 
Claim 1 recites inputting training data and individual patient data into the autonomous machine learning system that performs the abstract steps and that the autonomous machine learning system is stored in a tangible, non-transitory memory subsystem of a computer system. 
Claims 2, 8, 11-13, 15, 25-26 and 36-37 recite further limitations on the type of data included in the input data. 
Claim 6 recites receiving a sample from the individual, performing an assay on the sample to produce clinical results, and including the clinical results in the patient data from the individual.
Claim 7 recites wherein the sample comprises nucleic acid from the individual and the assay includes sequencing the nucleic acid, wherein the clinical results include sequences or expression level, and further wherein inputting the individual patient data includes obtaining clinical diagnostic codes from the individual.
The limitations for inputting data and the type of data in claims 1-2, 8, 11-13, 15, 25-26 and 36-37 equate to mere data gathering or data output activities that have been identified as insignificant extrasolution activity in Mayo, 566 U.S. at 79, 101 USPQ2d at 1968 and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). The limitations in claim 1 regarding the autonomous machine learning system indicate that the automated machine learning system equates to carrying out the recited judicial exception using a computer as a tool as mothering other than generic computer components are required. The limitations of claims 6-7 equate to well-understood, routine and conventional activities, as evidenced by the instant specification. Specifically, pg. 15, para. 3 to pg. 17, para. Step 2B: No). As such, claims 1-3, 6-8, 11-13, 15-16, 22, 24-26 and 36-37 are not patent eligible.

	
Response to Arguments
Applicant's arguments filed 13 November 2019 have been fully considered but are not persuasive.
15. Applicant asserts that the claim 1 recites a tangible machine programmed and structured in a particular way to perform the steps of the method and that this excludes the performance of the steps solely by the human mind (pg. 8, para. 5 of Applicant’s Remarks). Applicant also asserts that the autonomous machine learning system does not equate to a generic computer because it requires a particular structure in the tangible, non-transitory memory subsystem (pg. 8, para. 5 of Applicant’s Remarks). This argument is not persuasive.
Applicant’s arguments are not commensurate in scope with the claimed invention. As claimed, there is not such an insurmountable amount of data to be analyzed that it could not be practically performed in the human mind. Furthermore, the identification of the associations is generically recited and provides no indications that, under the broadest reasonable interpretation of the claims, the performance of this limitation as claimed cannot be carried out in the human mind. There are numerous types of machine learning algorithms, such as logistic regression or support vector machine analysis, that given a data set with a few data points from a few individuals, which is encompassed within the scope of the claims, can be practically performed in the human mind or with pen and paper. Since at least one embodiment of the 

16. Applicant asserts that the abstract idea is integrated into a practical application because the claims recite that the autonomous machine learning system predicts a future health state of the individual and it would defy common sense to assert that a system that predicts one’s future health is lacking a practical application (pg. 9, para. 1 of Applicant’s Remarks). This argument is not persuasive. 
MPEP 2106.04(d).II sets forth:
The analysis under Step 2A Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon (including products of nature). Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).
As discussed in the above rejection, prediction of a future health state in the instant claims is part of the recited judicial exception itself. Applicant has not provided any evidence or indication of how the additional elements of the claims integrate the recited judicial exception into a practical application. The practical application cannot recite in the judicial exception itself. Rather, the judicial exception must be integrated into a practical application that is reflected in the additional elements of the claims. 

17. Applicant asserts that the claims an inventive concept that is the machine learning system takes inputs over time, is agnostic as to data source type and learns over years from multiple source types (pg. 7, para. 8 to pg. 8, para. 2 and pg. 9, para. 3 of Applicant’s Remarks). This argument is not persuasive. 
MPEP 2106.05.I sets forth:
An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
Therefore, the steps of identifying associations predicting a future health start are part of the recited judicial exception and therefore cannot furnish the inventive concept of the claims. Regarding the input of training data, it is noted that there is no indication that the data is received over time in the claims. Rather, the broadest reasonable interpretation of the claims requires inputting training data that includes data from two different sources that were previously obtained at two different times. Furthermore, inputting data equates to insignificant extra-solution activity that does not provide significantly more (see MPEP 2106.05(g)). The courts have found that necessary data gathering activities do not provide significantly more than the judicial exception itself in Mayo, 566 U.S. at 79, 101 USPQ2d at 1968 and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18. The rejection of claims 1-3, 8 and 21-22 under 35 U.S.C. 103 as being unpatentable over Khalilia et al. (BMC Medical Informatics and Decision Making 2011, 11:51, pgs. 1-13; previously cited) in view of Deng et al. (J Intell Inf Syst 2011, Vol. 36, pgs. 253-281; previously cited) is withdrawn.

19. The rejection of claims 6, 11-13 and 15 under 35 U.S.C. 103 as being unpatentable over Khalilia et al. (BMC Medical Informatics and Decision Making 2011, 11:51, pgs. 1-13; previously cited) in view of Deng et al. (J Intell Inf Syst 2011, Vol. 36, pgs. 253-281; previously PNAS 2004, Vol. 101, no. 22, pgs. 8431-8436; previously cited) is withdrawn.

20. The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Khalilia et al. (BMC Medical Informatics and Decision Making 2011, 11:51, pgs. 1-13; previously cited) in view of Deng et al. (J Intell Inf Syst 2011, Vol. 36, pgs. 253-281; previously cited) and Pittman et al. (PNAS 2004, Vol. 101, no. 22, pgs. 8431-8436; previously cited) as applied to claims 1 and 6 above, and further in view of Liu et al. (BMC Genomics 2007, 8:153, pgs. 1-14; previously cited) is withdrawn.

21. The rejection of claims 16-17 under 35 U.S.C. 103 as being unpatentable over Khalilia et al. (BMC Medical Informatics and Decision Making 2011, 11:51, pgs. 1-13; previously cited) in view of Deng et al. (J Intell Inf Syst 2011, Vol. 36, pgs. 253-281; previously cited) and Pittman et al. (PNAS 2004, Vol. 101, no. 22, pgs. 8431-8436; previously cited) as applied to claims 1 and 11-13 above, and further in view of World Health Organization (Manual of the International Classification of Disease, Injuries, and Causes of Death, Ninth Revision. Geneva: World Health Organization, 1977; previously cited) is withdrawn.

22. Claims 1-3, 8, 11, 22, 24-26 and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Miotto et al. (Scientific Reports 2016, 6:26094, pgs. 1-10; newly cited). This rejection is newly recited.
With respect to claim 1, Miotto et al. discloses a novel unsupervised deep feature learning method that predicts health states (abstract). Miotto et al. discloses that the method includes extracting electronic health records (EHRs) from a clinical data warehouse, preprocessing the records to identify and normalize clinically relevant phenotypes and grouping the data into patient vectors (pg. 2, para. 5; Fig. 1A). Miotto et al. discloses that each patient in 
Regarding claim 2, Miotto et al. discloses that the HER data utilized in the method represents each patient by a single vector or sequence of vectors using temporal windows and the clinically relevant phenotypes (pg. 2, para. 5). 
Concerning claim 3, Miotto et al. discloses that the identifying associations by deriving a patient representation of features that are dependent on one another (pg. 5, paras. 4-5; pg. 7, para. 3). 
Pertaining to claim 8, Miotto et al. discloses that the retained data from the EHRs for each patient include demographic data, claims data, medical history and laboratory test results (Fig. 1A; pg. 4, para. 4).
As to claim 11, Miotto et al. discloses that the retained data from the EHRs for each patient include demographic data, claims data, medical history and laboratory test results (Fig. 1A; pg. 4, para. 4) and that the learned features for these patients include 500 features (pg. 5, para. 4).

Regarding claim 24, Miotto et al. discloses that the deep patient representation trains the network by traying each layer of the network before training the next layer (pg. 2, para. 5 to pg. 4, para. 2).
Concerning claims 25-26, Miotto et al. discloses that each patient in the data set included general demographic details, claims data in the form of ICD-9 codes, medications, procedures, lab tests and free-text clinical notes for 1.2 million patients obtained between 1980 and 2014 (pg. 4, paras. 3-4). Miotto et al. also discloses that the data used for the training data set includes at least five records by December 2013 and the records used for testing and validation of the disease prediction included one record in 2014 and at least 10 records that occur before 2014 (pg. 4, para. 7 to pg. 5, para. 3).
Pertaining to claim 33, Miotto et al. discloses that the deep patient representation is derived using a multi-layer neural networks comprising nodes organizing in layers with an input and an output layer (pg. 2, para. 5 to pg. 4, para. 2; Figs. 1-2).
As to claim 34, Miotto et al. discloses that the deep architecture includes 3 hidden layers (pg. 5, para. 4 of Applicant’s Remarks). 
With respect to claim 35, Miotto et al. discloses that the deep patient representation is learned in an unsupervised manner that produces a final layer of notes (pg. 2, paras. 3 and 6; Fig. 1).
Regarding claim 36, Miotto et al. discloses that each patient in the data set included general demographic details, claims data in the form of ICD-9 codes, medications, procedures, lab tests and free-text clinical notes for 1.2 million patients obtained between 1980 and 2014 (pg. 4, paras. 3-4). Miotto et al. also discloses that the data used for the training data set includes at least five records by December 2013 and the records used for testing and validation 
Pertaining to claim 37, Miotto et al. discloses that each patient in the data set included general demographic details, claims data in the form of ICD-9 codes, medications, procedures, lab tests and free-text clinical notes for 1.2 million patients obtained between 1980 and 2014 (pg. 4, paras. 3-4). Miotto et al. also discloses that the data used for the training data set includes at least five records by December 2013 and the records used for testing and validation of the disease prediction included one record in 2014 and at least 10 records that occur before 2014 (pg. 4, para. 7 to pg. 5, para. 3). Miotto et al. also discloses predicting the occurrence of a novel disease in the patient within a one-year interval (pg. 5, para. 6 to pg. 6, para. 2; Tables 1-2). 
Miotto et al. is silent to an explicit recitation of using the autonomous machine learning system being stored in a tangible, non-transitory memory subsystem of a computer system in claims 1 and 33; and the neural network has five hidden layers in claim 34; and the future health status being a few years in the future from the identifying step in claim 37. However, these limitations were known in the art at the time of the effective filing date of the invention in view of the teachings of Miotto et al.
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some teaching the references themselves or in knowledge generally available to the artisan would motivate one of ordinary skill in the art at the time of the effective filing date of the invention to arrive at the claimed invention. Regarding claims 1 and 33, Miotto et al. does not explicitly state that the automated machine learning system is stored in a tangible, non-transitory memory subsystem of a computer system. However, it would have been obvious to one of ordinary skill in the art that electronic medical records are further analyzed using machine learning methods implemented on a computer based system. Furthermore, it is well-known in the art that deep learning methods with neural prima facie obvious.

23. Claims 6, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miotto et al. (Scientific Reports 2016, 6:26094, pgs. 1-10; newly cited) as applied to claims 1 and 11 above, and further in view of Pittman et al. (PNAS 2004, Vol. 101, no. 22, pgs. 8431-8436; previously cited). This rejection is newly recited.
The limitations of claims 1 and 11 have been taught by Miotto et al. in the above rejection.
Miotto et al. is silent to receiving a sample from the individual, performing an assay on the sample to produce clinical results and including the clinical results in the patient data from the individual in claim 6; wherein the at least one other data source includes genomic data in claim 12; wherein the genomic data is RNA expression data in claim 13; and wherein the patient 
As to claim 6, Pittman et al. discloses a modeling approach that combines genomic and clinical data for personalized prediction in disease outcome studies utilizing statistical classification tree models that incorporate clinical and genomic data (abstract). Pittman et al. discloses that the method includes performing gene expression assays on RNA extracted from banked tissue to determine genomic information and including the results of clinical risk factors (pg. 8431, col. 2, paras. 2-3). 
With respect to claims 11-12 and 15, Pittman et al. discloses developing tree models that have both genomic and clinical data as input for the prediction of breast cancer recurrence in individuals (pg. 8431, col. 1, para. 1 to col. 2, para. 1; pg. 8434, col. 1, para. 2 to col. 2, para. 1).
Regarding claim 13, Pittman et al. discloses that the genomic data is RNA expression data (pg. 8431, col. 2, para. 2).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Pittman et al. discloses that the combination of genomic information with traditional risk factors in classification tree models improves prediction accuracy at the individual patient level than using either a single genomic predictor or clinical data alone (abstract). Therefore, one of ordinary skill in the art would have been motivated to add genomic data, as taught by Pittman, to the clinical data present in the electronic health records utilized to derive the deep patient representation in the method of Miotto et al., in order to improve the accuracy of the classification model taught Miotto et al. Furthermore, one of ordinary skill in the art would predict that the combination of clinical and genomic data taught by Pittman et al. could be readily added to the method of  prima facie obvious.

24. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miotto et al. (Scientific Reports 2016, 6:26094, pgs. 1-10; newly cited) in view of Pittman et al. (PNAS 2004, Vol. 101, no. 22, pgs. 8431-8436; previously cited) as applied to claims 1 and 6 above, and further in view of Liu et al. (BMC Genomics 2007, 8:153, pgs. 1-14; previously cited). This rejection is newly recited and necessitated by claim amendment.
Concerning claim 7, Miotto et al. discloses that each patient in the data set included general demographic details, claims data in the form of ICD-9 codes, medications, procedures, lab tests and free-text clinical notes (pg. 4, paras. 3-4).
Pertaining to claim 7, Pittman et al. discloses that the genomic data is gene expression levels determined from extracted RNA with an Affymetrix GeneChip (pg. 8341, col. 2, paras. 2-5).
Miotto et al. and Pittman et al. are silent to the assay including sequencing the nucleic acid in claim 7. However, this limitations was known in the art at the time of the effective filing date of the invention, as taught by Liu et al.
As to claim 7, Liu et al. discloses a comparison between DNA microarray platforms and massively parallel signature sequencing (MPSS) for the determination of gene expression (abstract). Liu et al discloses the method of performing gene expression arrays with an Affymetrix GeneChip as well as massively parallel sequencing (pg. 11, col. 1, para. 1 to col. 2, para. 3).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Liu et al. discloses that MPSS increases the sensitivity of gene expression measurements for low prima facie obvious.

25. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Miotto et al. (Scientific Reports 2016, 6:26094, pgs. 1-10; newly cited) in view of Pittman et al. (PNAS 2004, Vol. 101, no. 22, pgs. 8431-8436; previously cited) as applied to claims 1 and 11-13 above, and further in view of World Health Organization (Manual of the International Classification of Disease, Injuries, and Causes of Death, Ninth Revision. Geneva: World Health Organization, 1977; previously cited). Any newly recited portions herein are necessitated by claim amendment. This rejection is newly recited.
With respect to claim 16, Miotto et al. discloses that each patient in the data set included general demographic details, claims data in the form of ICD-9 codes, medications, procedures, lab tests and free-text clinical notes (pg. 4, paras. 3-4). Miotto et al. further discloses that the ICD-9 codes are used to state the diagnosis of the disease to a patient and then mapped these codes to a disease categorization structure with a vocabulary of 231 general disease definitions (pg. 5, para. 2; Appendix B).  
Miotto et al. and Pittman et al. are silent to the disease is multiple sclerosis in claim 16. However, this limitation was known in the art at the time of the effective filing date of the invention, as taught by the World Health Organization.

It would have been obvious to one of ordinary skill in the art at the time of the invention that a classification model for multiple sclerosis could be determined utilizing the method of Miotto et al. and Pittman et al. since multiple sclerosis is a disease category in the ICD-9 and the method of Miotto et al. and Pittman et al. is able to develop classification models for multiple ICD-9 disease categories. The invention is therefore prima facie obvious.

Response to Arguments
26. Applicant’s arguments with respect to the previously recited rejections under 35 U.S.C. 103 have been considered but are moot because the arguments do not pertain to prior art that is not currently cited in the new grounds of rejection.

Conclusion
27. No claims are allowed.

E-mail Communications Authorization
28. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
29. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/OLIVIA M. WISE/Examiner, Art Unit 1631